Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the application filed 4/29/2022, wherein claims 1-20 are pending. 
Information Disclosure Statement
The information disclosure statements filed 7/20/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the lined through references have not been considered. The examiner did not find copies of the foreign documents on the record for the lined through references.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17738681 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘681 disclose the limitations of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7,10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glidden (U.S. Patent No. 2147197) in view of in view of Gerber (U.S. 20090100718) and further in view of Dua et al. (U.S. 2008/0110048) as evidenced by Miranda (Miranda, onelittleminuteblog.com, 1/7/2013)(page 12).
	Regarding claim 1, Glidden teaches a soccer shoe (fig. 1, can be worn while playing soccer), the soccer shoe comprising: an upper (10) comprising a knitted component (pg. 1, col. 2, lines 19-49), the knitted component extending through a forefoot region, a midfoot region, a heel region, a lateral side, a medial side, and an instep area ( area to cover top of the foot between lateral and medial sides) extending between the lateral side and the medial side (pg. 1, col. 2, lines 45-49), wherein the instep area is joined through knitting to each of the lateral side and the medial side of the upper (pg. 1, col. 2, lines 19-23, 33, 45-49, 10 is fabricated of unitary, integral construction by knitting); a stretch padding zone (knit structure in at least a portion of the instep area) extending between the lateral side and the medial side at the instep area of the upper; and a plurality of lace apertures (18a) disposed along the instep area on each of the lateral side and the medial side of the upper (fig. 1, pg. 2, col. 1, lines 26-29); but fails to teach the soccer shoe having a plurality of ground-engaging cleat members, and doesn’t specifically teach the stretch padding zone having a greater resistance to stretch along a longitudinal direction of the stretch padding zone and having a relatively lesser resistance to stretch in a lateral direction from the medial side to the lateral side
Gerber teaches a soccer shoe (100)(para. 38) having a plurality of ground-engaging cleat members (111-117, para. 44) (fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added a plurality of ground-engaging cleat members to the soccer shoe of Glidden in view of Gerber in order to enhance traction for the wearer.
The Glidden/Gerber combined reference doesn’t specifically teach the stretch padding zone having a greater resistance to stretch along a longitudinal direction of the stretch padding zone and having a relatively lesser resistance to stretch in a lateral direction from the medial side to the lateral side.
Dua teaches a knitted shoe upper (figs. 1-3)(para. 45) having an instep area (61 at area to cover instep) and stretch padding zone(knit structure in at least a portion of the instep area)  formed of a rib knit with ribs extending in the longitudinal direction (para. 46, fig. 3) such that there is a greater resistance to stretch along a longitudinal direction of the stretch padding zone and a relatively lesser resistance to stretch in a lateral direction from the medial side to the lateral side (as evidenced by Miranda (pg. 12), rib knits having a greater resistance to stretch along a longitudinal direction of the ribs and a relatively lesser resistance to stretch in a lateral direction across the ribs).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the instep area and therefore the stretch padding zone of Glidden out of a rib knit structure with the ribs extending in the longitudinal direction in view of Dua such that there is a greater resistance to stretch along a longitudinal direction of the stretch padding zone and a relatively lesser resistance to stretch in a lateral direction from the medial side to the lateral side (as evidenced by Miranda) in order to allow more widthwise stretch to accommodate feet of different widths and/or to allow greater ease for putting on and taking off the soccer shoe.
Regarding claim 2, the Glidden/Gerber/Dua combined reference teaches the stretch padding zone is formed of a unitary knit construction with the instep area (pg. 1, col. 2, lines 19-23, 33, 45-49 of Glidden, 10 is fabricated of unitary, integral construction by knitting).
Regarding claim 3, the Glidden/Gerber/Dua combined reference teaches the stretch padding zone is located adjacent to the plurality of lace apertures (fig. 1 of Glidden).
Regarding claim 4, the Glidden/Gerber/Dua combined reference teaches remaining portions (11,12)(examiner notes that applicant does not claim all remaining portions) of the upper have a different knit structure than the stretch padding zone such that the stretch padding zone has a reduced amount of stretch resistance than the remaining portions of the upper (pg. 1, col. 2, lines 33-41)(the stretch padding zone would stretch more than 11,12 which are fabricated to provide low elasticity).
Regarding claim 5, the Glidden/Gerber/Dua combined reference doesn’t explicitly teach an elastic yarn is used to form the stretch padding zone.
Dua further teaches that 60 can incorporate elastic yarn to provide stretch and recovery properties (para. 48)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the stretch padding zone of the Glidden/Gerber/Dua combined reference using elastic yarn in view of Dua in order to further enhance stretch and recovery properties of the stretch padding zone.
Regarding claim 6, the Glidden/Gerber/Dua combined reference teaches the stretch padding zone has a first thickness measured between an exterior surface and an interior surface of the stretch padding zone when in an unstretched condition, and the stretch padding zone has a second thickness measured between the exterior surface and the interior surface of the stretch padding zone when in a stretched condition, the first thickness greater than the second thickness (this is a property of rib knits as evidenced by Miranda, left picture of knit square vs right picture of knit square on pg. 12 of Miranda).
Regarding claim 7, the Glidden/Gerber/Dua combined reference teaches the stretch padding zone has a first width measured between the medial side and the lateral side when in an unstretched condition, and the stretch padding zone has a second width measured between the medial side and the lateral side when in a stretched condition, the second width greater than the first width (the stretch padding zone would have this property due to being formed from a rib knit as evidenced by Miranda, left picture of knit square vs right picture of knit square on pg. 12 of Miranda).
Regarding claim 10, the Glidden/Gerber/Dua combined reference teaches the knitted component further comprises an ankle cuff (13) that is formed of a unitary knit construction with the knitted component (pg. 1, col. 2, lines 19-23, 33, 45-49, 10 is fabricated of unitary, integral construction by knitting), the ankle cuff configured to cover an ankle of a wearer when the soccer shoe is in an as-worn configuration (fig. 1).
Regarding claim 11, the Glidden/Gerber/Dua combined reference teaches a stitch type of the ankle cuff is different from remaining portions (left portion of 12 shown in fig. 1, right portion of 12 shown in fig. 1) (examiner notes that applicant does not claim all remaining portions)  of the upper (pg. 1, col. 2, lines 33-44)(ankle cuff is ribbed vs 12 which has a stitch type to provide less extensibility).
Regarding claim 12, the Glidden/Gerber/Dua combined reference teaches a boundary region (19) visually demarcates the difference in the stitch type of the ankle cuff (13) and the remaining portions (left and right portions of 12 shown in fig. 1.) of the upper (fig. 1).
Regarding claim 13, the Glidden/Gerber/Dua combined reference teaches the ankle cuff is joined through knitting to the instep area such that the instep area and the ankle cuff include at least one course in common (pg. 1, col. 2, lines 19-23, 33, 45-49, 10 is fabricated of unitary, integral construction by knitting).

For claim 14, the knitted component is redefined to further include 14.
Regarding claim 14, the Glidden/Gerber/Dua combined reference teaches the knitted component (10,14) includes a polymer layer (14) at one or more areas of the knitted component (pg. 2, col. 1, lines 8-15).

For claim 15, the knitted component is redefined to further include 14.
Regarding claim 15, the Glidden/Gerber/Dua combined reference teaches the knitted component (10,14) includes a skin layer (14) at one or more areas of the knitted component (pg. 2, col. 1, lines 8-15).
Regarding claim 16, It is noted that the knitted component being flat knitted recites a product-by-process limitation. Even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. Patentability shall not be given for the process by which the claimed product was made. the Glidden/Gerber/Dua combined reference discloses the structural limitations as claimed above. The examiner further notes that Dua specifically teaches footwear formed by flat knitting (abstract) which further confirms that flat knitting a footwear component is not new or novel.
Regarding claim 17, Glidden teaches a soccer shoe (fig. 1, can be worn while playing soccer), the soccer shoe comprising: an upper (10) comprising a knitted component (pg. 1, col. 2, lines 19-49), the knitted component extending through a forefoot region, a midfoot region, a heel region, a lateral side, a medial side, and an instep area ( area to cover top of the foot between lateral and medial sides) extending between the lateral side and the medial side (pg. 1, col. 2, lines 45-49), wherein the instep area is joined through knitting to each of the lateral side and the medial side of the upper (pg. 1, col. 2, lines 19-23, 33, 45-49, 10 is fabricated of unitary, integral construction by knitting); a stretch padding zone (knit structure in at least a portion of the instep area) extending between the lateral side and the medial side at the instep area of the upper (fig. 1), and an ankle cuff (13) that is formed of a unitary knit construction with the knitted component (pg. 1, col. 2, lines 19-23, 33, 45-49 of Glidden, 10 is fabricated of unitary, integral construction by knitting), the ankle cuff configured to cover an ankle of a wearer when the soccer shoe is in an as-worn configuration (fig. 1); but fails to teach the soccer shoe having a plurality of ground-engaging cleat members, and doesn’t specifically teach the stretch padding zone having a greater resistance to stretch along a longitudinal direction of the stretch padding zone and having a relatively lesser resistance to stretch in a lateral direction from the medial side to the lateral side
Gerber teaches a soccer shoe (100)(para. 38) having a plurality of ground-engaging cleat members (111-117, para. 44) (fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added a plurality of ground-engaging cleat members to the soccer shoe of Glidden in view of Gerber in order to enhance traction for the wearer.
The Glidden/Gerber combined reference doesn’t specifically teach the stretch padding zone having a greater resistance to stretch along a longitudinal direction of the stretch padding zone and having a relatively lesser resistance to stretch in a lateral direction from the medial side to the lateral side.
Dua teaches a knitted shoe upper (figs. 1-3)(para. 45) having an instep area (61 at area to cover instep) and stretch padding zone(knit structure in at least a portion of the instep area)  formed of a rib knit with ribs extending in the longitudinal direction (para. 46, fig. 3) such that there is a greater resistance to stretch along a longitudinal direction of the stretch padding zone and a relatively lesser resistance to stretch in a lateral direction from the medial side to the lateral side (as evidenced by Miranda (pg. 12), rib knits having a greater resistance to stretch along a longitudinal direction of the ribs and a relatively lesser resistance to stretch in a lateral direction across the ribs).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the instep area and therefore the stretch padding zone of Glidden out of a rib knit structure with the ribs extending in the longitudinal direction in view of Dua such that there is a greater resistance to stretch along a longitudinal direction of the stretch padding zone and a relatively lesser resistance to stretch in a lateral direction from the medial side to the lateral side (as evidenced by Miranda) in order to allow more widthwise stretch to accommodate feet of different widths and/or to allow greater ease for putting on and taking off the soccer shoe.
Regarding claim 18, the Glidden/Gerber/Dua combined reference teaches a plurality of lace apertures (18a) disposed along the instep area on each of the lateral side and the medial side of the upper (fig. 1, pg. 2, col. 1, lines 26-29).
Regarding claim 19, the Glidden/Gerber/Dua combined reference teaches the stretch padding zone is formed of a unitary knit construction with the instep area (pg. 1, col. 2, lines 19-23, 33, 45-49 of Glidden, 10 is fabricated of unitary, integral construction by knitting).
Regarding claim 20, the Glidden/Gerber/Dua combined reference teaches remaining portions (11,12)(examiner notes that applicant does not claim all remaining portions) of the upper have a different knit structure than the stretch padding zone such that the stretch padding zone has a reduced amount of stretch resistance than the remaining portions of the upper (pg. 1, col. 2, lines 33-41)(the stretch padding zone would stretch more than 11,12 which are fabricated to provide low elasticity).

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glidden (U.S. Patent No. 2147197) in view of in view of Gerber (U.S. 20090100718) and further in view of Dua et al. (U.S. 2008/0110048) as evidenced by Miranda (Miranda, onelittleminuteblog.com, 1/7/2013)(page 12) and further in view of Miranda (Miranda, onelittleminuteblog.com, 1/7/2013)(page 12).
Regarding claim 8, the Glidden/Gerber/Dua combined reference doesn’t specifically teach the second width is at least 25% larger than the first width.
Miranda discloses a rib knit (page 12) that stretches in a lateral direction between an un-stretched condition (left picture of knit square) and a stretched condition (right picture of knit square) wherein the un-stretch condition has a first width (width of left picture of knit square) and the stretched condition has a second width (width of right picture of knit square), wherein the second width is at least 25% larger than the first width (width of right picture of knit square is at least 25% larger than width of left picture of knit square).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the stretch padding zone of the Glidden/Gerber/Dua combined reference such that the second width is at least 25% larger than the first width in view of Miranda in order to allow sufficient stretch widthwise to accommodate various widths of feet. Additionally, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the stretch padding zone such that the second width is at least 25% larger than the first width, since it has been held that where the general conditions of a claim are disclosed in the prior art (rib knit forming the stretch padding zone having lateral stretch), discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144.05 (II)(A)).
Regarding claim 9, the Glidden/Gerber/Dua combined reference doesn’t specifically teach the second width is at least 50% larger than the first width.
Miranda discloses a rib knit (page 12) that stretches in a lateral direction between an un-stretched condition (left picture of knit square) and a stretched condition (right picture of knit square) wherein the un-stretch condition has a first width (width of left picture of knit square) and the stretched condition has a second width (width of right picture of knit square), wherein the second width is at least 50% larger than the first width (width of right picture of knit square is at least 50% larger than width of left picture of knit square when measured along top or bottom edge).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the stretch padding zone of the Glidden/Gerber/Dua combined reference such that the second width is at least 50% larger than the first width in view of Miranda in order to allow sufficient stretch widthwise to accommodate various widths of feet. Additionally, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the stretch padding zone such that the second width is at least 50% larger than the first width, since it has been held that where the general conditions of a claim are disclosed in the prior art (rib knit forming the stretch padding zone having lateral stretch), discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144.05 (II)(A)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBY M SPATZ/           Examiner, Art Unit 3732   

/NATHAN E DURHAM/           Primary Examiner, Art Unit 3732